

116 S3249 IS: Motorcyclist Advisory Council Reauthorization Act
U.S. Senate
2020-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3249IN THE SENATE OF THE UNITED STATESFebruary 3, 2020Mr. Johnson (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the FAST Act to modify a provision relating to the Motorcyclist Advisory Council.
	
 1.Short titleThis Act may be cited as the Motorcyclist Advisory Council Reauthorization Act. 2.Motorcyclist Advisory CouncilSection 1426 of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) is amended to read as follows:
			
				1426.Motorcyclist Advisory Council
 (a)EstablishmentNot later than 90 days after the date of enactment of the Motorcyclist Advisory Council Reauthorization Act, the Secretary shall establish a council, to be known as the Motorcyclist Advisory Council (referred to in this section as the Council). (b)Membership (1)In generalThe Council shall be comprised of 12 members, to be appointed by the Secretary, of whom—
 (A)five shall be representatives of units of State or local government with expertise relating to highway engineering and safety issues, including—
 (i)barrier design; (ii)road design, construction, and maintenance; or
 (iii)intelligent transportation systems; (B)one shall be a motorcyclist who serves as a State or local—
 (i)traffic and safety engineer; (ii)design engineer; or
 (iii)other transportation department official; (C)one shall be a representative of a national association of State transportation officials;
 (D)one shall be a representative of a national motorcyclist association; (E)one shall be a representative of a national motorcyclist foundation;
 (F)one shall be a representative of a national motorcycle manufacturing association; (G)one shall be a roadway safety data expert with expertise relating to crash testing and analysis; and
 (H)one shall be a member of a national safety organization that represents the traffic safety systems industry.
							(2)Term
 (A)In generalSubject to subparagraphs (B) and (C), each member shall serve on the Council for a single term of 2 years.
 (B)Additional termIf a successor is not appointed for a member of the Council before the expiration of the term of service of the member, the member may serve on the Council for a second term of not longer than 2 years.
 (C)Appointment of replacementsIf a member of the Council resigns before the expiration of the 2-year term of service of the member—
 (i)the Secretary may appoint a replacement for the member, who shall serve the remaining portion of the term; and
 (ii)the resigning member may continue to serve after resignation until the date on which a successor is appointed.
 (3)VacanciesA vacancy on the Council shall be filled in the manner in which the original appointment was made. (4)CompensationA member of the Council shall serve without compensation.
						(c)Duties
 (1)AdvisingThe Council shall advise the Secretary, the Administrator of the National Highway Traffic Safety Administration, and the Administrator of the Federal Highway Administration regarding transportation safety issues of concern to motorcyclists, including—
 (A)barrier design; (B)road design, construction, and maintenance practices; and
 (C)the architecture and implementation of intelligent transportation system technologies. (2)Biennial reportNot later than October 31, 2021, and not less frequently than once every 2 years thereafter, the Council shall submit to the Secretary a report containing recommendations of the Council regarding the issues described in paragraph (1).
						(d)Duties of Secretary
						(1)Council recommendations
 (A)In generalThe Secretary shall determine whether to accept or reject a recommendation contained in a report of the Council under subsection (c)(2).
							(B)Inclusion in review
 (i)In generalThe Secretary shall indicate in each review under paragraph (2) whether the Secretary accepts or rejects each recommendation of the Council covered by the review.
 (ii)ExceptionThe Secretary may indicate in a review under paragraph (2) that a recommendation of the Council is under consideration, subject to the condition that a recommendation so under consideration shall be accepted or rejected by the Secretary in the subsequent review of the Secretary under paragraph (2).
								(2)Review
 (A)In generalNot later than 60 days after the date on which the Secretary receives a report from the Council under subsection (c)(2), the Secretary shall submit a review describing the response of the Secretary to the recommendations of the Council contained in the Council report to—
 (i)the Committee on Commerce, Science, and Transportation of the Senate; (ii)the Committee on Environment and Public Works of the Senate;
 (iii)the Subcommittee on Transportation, and Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the Senate;
 (iv)the Committee on Transportation and Infrastructure of the House of Representatives; and (v)the Subcommittee on Transportation, and Housing and Urban Development, and Related Agencies of the Committee on Appropriations of the House of Representatives.
 (B)ContentsA review of the Secretary under this paragraph shall include a description of— (i)each recommendation contained in the Council report covered by the review; and
 (ii)(I)each recommendation of the Council that was categorized under paragraph (1)(B)(ii) as under consideration by the Secretary in the preceding review submitted under this paragraph; and
 (II)for each such recommendation, whether the recommendation— (aa)is accepted or rejected by the Secretary; or
 (bb)remains under consideration by the Secretary. (3)Administrative and technical supportThe Secretary shall provide to the Council such administrative support, staff, and technical assistance as the Secretary determines to be necessary to carry out the duties of the Council under this section.
 (e)TerminationThe Council shall terminate on the date that is 6 years after the date on which the Council is established under subsection (a)..